Citation Nr: 0843552	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-39 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The veteran had active service from June 1961 until June 
1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In the December 2007 Substantive Appeal (VA Form 9) the 
veteran requested a Travel Board hearing.  That hearing was 
scheduled for November 2008, at the St. Petersburg RO; 
however, the veteran failed to report for that hearing.  
Because the veteran has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn and the Board will 
continue with the appeal. See 38 C.F.R. § 20.704(d).

A review of the record reflects the veteran applied to reopen 
his claim for tinnitus in the December 2007 Substantive 
Appeal.  This claim to reopen has not been adjudicated and is 
REFERRED to the RO for appropriate action. 


FINDING OF FACT

The evidence of record does not demonstrate any currently 
diagnosed bilateral hearing loss is related to the veteran's 
active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran dated in January 2006 that fully 
addressed all notice elements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the veteran's claim, such 
error was harmless given that service connection is being 
denied and hence no rating or effective date will be assigned 
with respect to this claimed condition.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).   

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and afforded the veteran with a VA 
examination.  The veteran submitted private medical records 
in support of his claim.  

The evidence contains a private audiologic evaluation from 
Jacksonville Hearing and Balance Institute which are in a 
graph format and have not been converted to an appropriate 
numerical form.  Accordingly, this evidence would require 
translation by a certified specialist. See Kelly v. Brown, 7 
Vet. App. 471 (1995) (Holding that where audiogram in support 
of claim was submitted by claimant but without interpretation 
as to relevant regulatory provisions, Board must obtain such 
medical interpretation).  In the present case, however, as 
will be described in further detail below, the evidence 
includes other medical evidence that clearly demonstrates the 
veteran has a hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  As such, remanding the claim solely for the 
conversion of the chart to numerical form to provide evidence 
of a current hearing loss disability would only further delay 
adjudication of the claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the veteran seeks service 
connection for bilateral hearing loss due to his exposure to 
noise from the firing range.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. § 
3.385. This regulation provides hearing loss is a disability 
when the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss 
disability can be established by auditory thresholds for at 
least three of those frequencies at 26 decibels or greater or 
by speech recognition scores under the Maryland CNC Test at 
less than 94 percent. 38 C.F.R. § 3.385.

The veteran underwent a VA examination in July 2006 which 
demonstrated hearing acuity of 50 decibels in the 4000 hertz 
frequency of the right ear and 40 decibels at the 3000 hertz 
frequency and 60 decibels at the 4000 hertz frequency of the 
left ear.  As such, the veteran has a current bilateral 
hearing loss disability in accordance with 38 C.F.R. § 3.385.  
The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service treatment records fail to reflect complaints, 
treatment or diagnoses of hearing loss.  In fact, on the May 
1963 report of medical history the veteran denied a history 
of ear trouble, running ears and denied ever using hearing 
aids.  Similarly the May 1963 examination performed in 
connection with the veteran's separation from service 
described the ears as normal.  The audiometric examination 
performed in May 1963 revealed pure tone air conduction 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10(5)
-10(0)
-10 (0)
--
-5(0)
LEFT
-10 (5)
-5 (5)
-5 (5)
--
-5 (0)

Similarly, the final type examination dated in September 1964 
described the ears as normal.  Audiometric examination 
performed at that time revealed pure tone air conduction 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (10)
0 (10)
0 (10)
-5 (5)
5 (10)
LEFT
10 (25)
10 (20)
10 (20)
10 (20)
5 (10)

[In the charts above, the figures in parentheses represent 
ISO (ANSI) units, and are provided for data comparison 
purposes.]

Although the September 1964 reflects a slight shift in 
hearing, it still does not reach the level of a hearing loss 
disability under 38 C.F.R. § 3.385.  Significantly, the 
veteran does not contend that he was diagnosed with hearing 
loss during service. Rather, the veteran argues his hearing 
loss stems from exposure to noise during service.  In the 
present case, the veteran has not alleged he served in 
combat, nor is there any evidence of such service. 38 
U.S.C.A. § 1154(b).  Rather the veteran argues that he was 
exposed to noise while serving in the artillery and being 
exposed to gunfire during training exercises while service as 
a line safety officer in Germany.  He indicated he was often 
not provided with hearing protection.  The veteran's Form DD 
214 corroborates his service in the artillery and reported 
his last duty assignment was with Service Battery 1st 
Howitzer Battalion 83d Artillery in Europe.  Based upon this 
evidence, the benefit of the doubt will be given to the 
veteran and his noise exposure during service will be 
presumed.  38 U.S.C.A. § 1154(a).

What is missing is competent medical evidence of a nexus. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

An October 2003 private medical from A.H.W., M.D. reflected 
the veteran was seen for a consultation of tinnitus.  The 
veteran indicated he was in the artillery in the military and 
did not wear ear protection.  Dr. W. noted the veteran was 
having increased hearing loss.  No opinion as to the etiology 
of the hearing loss was provided.  

The veteran underwent a VA examination in July 2006.  After 
reviewing the claims file, considering the veteran's reported 
history and examining the veteran the examiner opined that 
the veteran's hearing loss was less likely as not caused by 
or a result of military noise exposure.  The examiner 
explained that the audiograms in the service treatment 
records were within normal limits and therefore the hearing 
loss was a post service occurrence, more likely due to the 
aging process.  

An October 2007 private medical record reflected 
sensorineural hearing loss, bilateral, mild middle and severe 
high frequency loss, noise contributing.  The reported 
history noted that the initiating events of hearing loss to 
be noise exposure from military artillery for 2 years and 
indicated the veteran explained he was exposed to very loud 
and continuous artillery while in the army when he was 
younger.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].  In the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran. See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996)(holding that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character).  It has 
also been observed that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997).  

While J.D.G. and A.H.W. are both doctors and clearly 
competent to provide medical opinions, the Board finds their 
opinions to be less probative than the July 2006 VA 
examination.  Specifically, the Board notes the examiner 
reviewed the claims file, including the service treatment 
records, conducted clinical testing and provided a rationale 
for his opinion.  Concerning A.H.W., the physician did not 
expressly provide an opinion as to the etiology of the 
hearing loss.  As such, the mere citation of exposure to 
noise reflected in his report is insufficient to provide 
evidence of a nexus.  Concerning the opinion of J.D.G., the 
Board notes Dr. G. clearly took a detailed reported medical 
history and provided a comprehensive examination of the 
veteran.  However, Dr. G.'s impression did not definitively 
indicate that the noise exposure during service was the cause 
of the hearing loss but rather noted it was "contributing."  
It has been observed that statements from doctors which are 
speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim. 
Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 
Vet. App. 104, 145-6 (1993); see Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (a letter from a physician indicating 
that veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran held to be speculative); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative).  
Thus, the medical opinion to the effect that it is possible 
that there is some connection between the veteran's hearing 
loss and noise during service is therefore not probative.

Furthermore, the examiner provided little rationale for his 
findings. See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Rather, the physician appears to have relied on the veteran's 
reported history.  For example, while Dr. G. described the 
initiating event of hearing loss to be noise exposure from 
the military artillery, this appeared in the reported history 
of the hearing loss.  The law provides that the transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional. See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

Nor is there any evidence of continuity of symptomatology.  
The first indication of hearing loss dated in October 2003, 
nearly 40 years after the veteran's separation from service.  
Additionally, the veteran did not apply for benefits until 
December 2005, approximately 42 years after his separation 
from service.  These gaps in evidence constitute negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  They 
also indicate that the hearing loss did not manifest to a 
compensable degree within one year of the veteran's 
separation from service. As such, service connection pursuant 
to 38 U.S.C.A. § 1112, 1137; 38 C.F.R. § 3.307, 3.309 is not 
warranted.

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful, and the veteran is sincere in his belief 
that his hearing loss is related to service.  While the Board 
has carefully reviewed the record in depth, it has been 
unable to identify a basis upon which service connection may 
be granted.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran has hearing loss that is related 
to service would require speculation, and the law provides 
that service connection may not be based on resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for bilateral hearing loss is denied.


ORDER

Service connection for hearing loss is denied. 



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


